 1 STEPTOE & JOHNSON LLP
   STEPHANIE A. SHERIDAN, State Bar No. 135910
 2 ssheridan@steptoe.com
   ANTHONY J. ANSCOMBE, State Bar No. 135883
 3 aanscombe@steptoe.com
   MEEGAN B. BROOKS, State Bar No. 298570
 4 mbrooks@steptoe.com
   One Market Plaza
 5 Spear Tower, Suite 3900
   San Francisco, CA 94105
 6 Telephone: (415) 365-6700
   Facsimile: (415) 365-6678
 7
   Attorneys for
 8 PETSMART, INC.
 9                      UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
12 TODD CARPENTER,                              Case No. 3:19-cv-01731-CAB-LL
   Individually, on behalf of himself and
13 others similarly situated,                   DECLARATION OF MEEGAN B.
                                                BROOKS IN SUPPORT OF
14              Plaintiff,                      PETSMART’S MOTION TO
                                                STRIKE PLAINTIFF’S
15        v.                                    NATIONWIDE CLASS
                                                ALLEGATIONS
16 PETSMART, INC.,
17         Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                           -1-                Case No. 3:19-cv-01731-CAB-LL
        DECLARATION OF MEEGAN B. BROOKS IN SUPPORT OF PETSMART’S MOTION TO STRIKE
                        PLAINTIFF’S NATIONWIDE CLASS ALLEGATIONS
